Case: 15-20563      Document: 00513791324         Page: 1    Date Filed: 12/09/2016




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                                    No. 15-20563
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 9, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MISAEL FIGUEROA OCAMPO, also known as Misael Figueroa O’Campo, also
known as Misael Ocampo Figueroa,

                                                 Defendant-Appellant


                    Appeals from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:15-CR-128-1


Before WIENER, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
          Defendant-Appellant Misael Figueroa Ocampo appeals the 36-month
below-Guidelines sentence he received after he pleaded guilty to illegal reentry
following an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a) and
(b)(2).       Ocampo asserts that the sentence exceeds the mean and median
sentences for immigration offenses nationwide. He argues that the district



         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
          *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20563     Document: 00513791324     Page: 2   Date Filed: 12/09/2016


                                  No. 15-20563

court should have considered the remoteness of his prior conviction for robbery
causing injury, which was used to enhance his sentence, as well as his reason
for illegally entering this country.
      Because Ocampo failed to object to the reasonableness of the sentence in
the district court, his sentence is reviewed for plain error only. See United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Ocampo fails to rebut
the presumption of correctness that we accord his below-guidelines sentence
and, therefore, fails to show plain error. See Puckett v. United States, 556 U.S.
129, 135 (2009); United States v. Simpson, 796 F.3d 548, 558 (5th Cir. 2015),
cert. denied, 136 S. Ct. 920 (2016); United States v. Gomez-Herrera, 523 F.3d
554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                       2